 


110 HR 4306 IH: To amend the Clean Air Act and the Internal Revenue Code of 1986 to increase the use of ethanol and bio-diesel, and for other purposes.
U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4306 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2007 
Mr. King of Iowa (for himself and Mr. Latham) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Clean Air Act and the Internal Revenue Code of 1986 to increase the use of ethanol and bio-diesel, and for other purposes. 
 
 
IUse of ethanol and bio-diesel 
101.DefinitionsSection 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended to read as follows: 
 
(1)DefinitionsIn this section: 
(A)Renewable fuelThe term renewable fuel means ethanol produced from renewable biomass. 
(B)Bio-dieselThe term bio-diesel means bio-diesel as defined in section 312(f) of the Energy Policy Act of 1992 (42 U.S.C. 13220(f)), but only if such fuel contains methyl or ethyl esters. 
(C)Renewable biomassThe term renewable biomass means each of the following: 
(i)Planted crops and crop residue harvested— 
(I)from agricultural land cleared or cultivated at any time prior to the enactment of this sentence that is either actively managed or fallow and nonforested; and 
(II)in compliance with a conservation plan that meets the standards, guidelines and restrictions provided for by Subtitles B and C of title XII of the Food Security Act of 1985. 
(ii)Planted trees and tree residue from actively managed tree plantations on non-federal land cleared at any time prior to enactment of this sentence. 
(iii)Animal waste material and animal byproducts. 
(iv)Slash and pre-commercial thinnings from Federal and non-federal forestlands other than ecological communities with a global or state ranking of critically imperiled, imperiled, or rare pursuant to a State Natural Heritage Program, old growth forest, or late successional forest. 
(v)Biomass obtained from the immediate vicinity of buildings and other areas regularly occupied by people, or of public infrastructure, at risk from wildfire. 
(vi)Algae. 
(vii)Separated food waste or yard waste. 
(D)Small refineryThe term small refinery means a refinery for which the average aggregate daily crude oil throughput for a calendar year (as determined by dividing the aggregate throughput for the calendar year by the number of days in the calendar year) does not exceed 75,000 barrels. . 
102.Ethanol and bio-diesel standards 
(a)Renewable fuel programParagraph (2) of section 211(o) (42 U.S.C. 7545(o)(2)) of the Clean Air Act is amended as follows: 
(1)RegulationsClause (i) of subparagraph (A) is amended to read as follows: Not later than 1 year after the date of enactment of this sentence, the Administrator shall promulgate regulations under this paragraph to ensure that fuel sold or introduced into commerce in the United States (except in noncontiguous States or territories) for use in motor vehicles, on an annual average basis, contains at least the applicable volume of renewable fuel and bio-diesel, determined in accordance with subparagraph (B). 
(2)Applicable volumesSubparagraph (B) is amended by striking out clause (iv) and by amending so much of subparagraph (B) as precedes clause (iii) to read as follows: 
 
(B)Applicable volumes 
(i)Calendar years after 2005 
(I)Renewable fuelFor the purpose of subparagraph (A), the applicable volume of renewable fuel for the calendar years 2006 through 2022 shall be determined in accordance with the following table: 


Applicable volume ofrenewable fuel
Calendar year:(in billions of gallons):

20064.0
20074.7
20089.5
200911
201012.0
201112.6
201213.2
201313.8
201414.4
201515.0
201618.0
201721.0
201824.0
201927.0
202030.0
202133.0
202236.0. 
(II)Biomass-based dieselFor the purpose of subparagraph (A), the applicable volume of bio-diesel for the calendar years 2008 through 2012 shall be determined in accordance with the following table: 
 
  
Applicable volume ofbio-diesel  
Calendar year:(in millions of gallons):   
 
2008450  
2009650  
2010875  
20111,125  
20121,300.     
(ii)Other calendar yearsFor the purposes of subparagraph (A), the applicable volumes of each fuel specified in the tables in clause (i) for calendar years after the calendar years specified in the tables shall be determined by the Administrator, in coordination with the Secretary of Energy and the Secretary of Agriculture, with a review of the implementation of the program during calendar years specified in the tables, and an analysis of— 
(I)the impact of the production and use of renewable fuels on the environment, air quality, biomass-based diesel, job creation, and rural economic development; and 
(II)the expected annual rate of future production of renewable fuels and biomass-based diesel); . 
(b)Applicable percentagesParagraph (3) of section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(3)) is amended as follows: 
(1)In subparagraph (A), strike 2011 and insert 2022. 
(2)In subparagraph (A), strike gasoline and insert fuel for motor vehicles. 
(3)In subparagraph (B), strike 2012 and insert 2023 and insert distributors after refineries in clause (ii)(I). 
(4)In subparagraph (B), strike “gasoline” and insert “fuel for motor vehicles” in clause (ii)(II). 
103.Effective dateThis title takes effect January 1, 2008. 
IIAvailability of ethanol blends and bio-diesel 
201.Ethanol-blend fuel infrastructureSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended by adding at the end the following: 
 
(11)Installation of ethanol-blend and bio-diesel fuel pumps by covered owners at stations 
(A)DefinitionsIn this paragraph: 
(i)Covered ownerThe term covered owner means any person that, individually or together with any other person with respect to which the person has an affiliate relationship or significant ownership interest, owns 1 or more retail station outlets, as determined by the Secretary. 
(ii)Ethanol-blend fuelThe term ethanol-blend fuel means a blend of gasoline at least 30 percent of the content of which is derived from renewable fuel. 
(iii)Bio-diesel blend fuelThe term bio-diesel blend fuel means a blend of diesel at least 5 percent of the content of which is derived from bio-diesel. 
(iv)SecretaryThe term Secretary means the Secretary of Energy, acting in consultation with the Administrator and the Secretary of Agriculture. 
(B)RegulationsThe Secretary shall promulgate regulations to ensure that by 2009 each covered owner installs or otherwise makes available 1 or more pumps that dispense ethanol-blend fuel and one or more pumps that dispense bio-diesel blend fuel (including any other equipment necessary, such as tanks, to ensure that the pumps function properly) at retail station outlets of the covered owner. 
(C)Financial responsibilityIn promulgating regulations under subparagraph (C), the Secretary shall ensure that each covered owner described in that subparagraph assumes full financial responsibility for the costs of installing or otherwise making available the pumps described in that subparagraph and any other equipment necessary (including tanks) to ensure that the pumps function properly. . 
202.Freedom for fuel franchisers 
(a)Prohibition on restriction of installation of alternative fuel pumps 
(1)In generalTitle I of the Petroleum Marketing Practices Act (15 U.S.C. 2801 et seq.) is amended by adding at the end the following: 
 
107.Prohibition on restriction of installation of ethanol blend and bio-diesel fuel pumps 
(a)DefinitionIn this section: 
(1)Alternative fuelThe term alternative blend fuel means any fuel— 
(A)at least 30 percent of the volume of which consists of ethanol; or 
(B)any mixture of bio-diesel (as defined in section 40A(d)(1) of the Internal Revenue Code of 1986) and diesel fuel (as defined in section 4083(a)(3) of the Internal Revenue Code of 1986), determined without regard to any use of kerosene and containing at least 5 percent bio-diesel. 
(2)Franchise-related documentThe term franchise-related document means— 
(A)a franchise under this Act; and 
(B)any other contract or directive of a franchisor relating to terms or conditions of the sale of fuel by a franchisee. 
(b)Prohibitions 
(1)In generalNotwithstanding any provision of a franchise-related document in effect on the date of enactment of this section, no franchisee or affiliate of a franchisee shall be restricted from— 
(A)installing on the marketing premises of the franchisee an alternative blend fuel pump; 
(B)converting an existing tank and pump on the marketing premises of the franchisee for alternative blend fuel use; 
(C)advertising (including through the use of signage or logos) the sale of any alternative blend fuel; or 
(D)selling alternative blend fuel in any specified area on the marketing premises of the franchisee (including any area in which a name or logo of a franchisor or any other entity appears). 
(2)EnforcementAny restriction described in paragraph (1) that is contained in a franchise-related document and in effect on the date of enactment of this section— 
(A)shall be considered to be null and void as of that date; and 
(B)shall not be enforced under section 105. 
(c)Exception to 3-grade requirementNo franchise-related document that requires that 3 grades of gasoline be sold by the applicable franchisee shall prevent the franchisee from selling an alternative blend fuel in lieu of 1 grade of gasoline. . 
(2)Conforming amendments 
(A)In generalSection 101(13) of the Petroleum Marketing Practices Act (15 U.S.C. 2801(13)) is amended by adjusting the indentation of subparagraph (C) appropriately. 
(B)Table of contentsThe table of contents of the Petroleum Marketing Practices Act (15 U.S.C. 2801 note) is amended— 
(i)by inserting after the item relating to section 106 the following: 
 
 
Sec. 107. Prohibition on restriction of installation of ethanol blend and bio-diesel fuel pumps.  ; and
(ii)by striking the item relating to section 202 and inserting the following: 
 
 
Sec. 202. Automotive fuel rating testing and disclosure requirements.  . 
(b)Application of Gasohol Competition Act of 1980Section 26 of the Clayton Act (15 U.S.C. 26a) is amended— 
(1)by redesignating subsection (c) as subsection (d); 
(2)by inserting after subsection (b) the following: 
 
(c)Restriction prohibitedFor purposes of subsection (a), restricting the right of a franchisee to install on the premises of that franchisee ethanol blend or bio-diesel blend fuel pumps (within the meaning of section 107 of the Petroleum Marketing Practices Act (15 U.S.C. 2801 et seq.)) shall be considered an unlawful restriction. ; and  
(3)in subsection (d) (as redesignated by paragraph (1))— 
(A)by striking (d) As used in this section, and inserting the following: 
 section—
(1)the term ; 
(B)by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(2)the term gasohol includes any blend of ethanol and gasoline. . 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2009. 
203.Certification of ethanol and bio-diesel blend fuelsThe Administrator of the Environmental Protection Agency shall, as promptly as practicable but not later than January 1, 2009, promulgate such regulations and take such other actions as may be necessary under section 211of the Clean Air Act to provide for the certification of motor vehicle fuels containing at least 30 percent ethanol and motor vehicle fuels containing at least 5 percent bio-diesel, notwithstanding section 221(f) or (h) of such Act or any other provision of law. 
IIITax provisions 
301.Extension of credit for alcohol used as fuel 
(a)In general 
(1)Credit against income tax 
(A)Termination generallyParagraph (1) of section 40(e) of the Internal Revenue Code of 1986 (relating to termination) is amended— 
(i)by striking December 31, 2010 in subparagraph (A) and inserting December 31, 2012, and 
(ii)by striking January 1, 2011 in subparagraph (B) and inserting January 1, 2013. 
(B)Reduced rate for ethanol blendersSubsection (h) of section 40 of such Code (relating to reduced credit for ethanol blenders) is amended— 
(i)by striking 2010 in paragraph (1) and inserting 2012, and 
(ii)by striking 2010 in the table in paragraph (2) and inserting 2012. 
(2)Credit against excise taxParagraph (5) of section 6426(b) of such Code (relating to termination) is amended by striking December 31, 2010 and inserting December 31, 2012. 
(3)Payments for fuel used in trade or businessSubparagraph (A) of section 6427(e)(5) of such Code (relating to termination) is amended by striking December 31, 2010 and inserting December 31, 2012. 
(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
302.Extension of bio-diesel and renewable diesel credit 
(a)In general 
(1)Credit against income taxSubsection (g) of section 40A of the Internal Revenue Code of 1986 (relating to termination) is amended by striking December 31, 2008 and inserting December 31, 2012. 
(2)Credit against excise taxParagraph (6) of section 6426(c) of such Code is amended by striking December 31, 2010 and inserting December 31, 2012. 
(3)Payments for fuel used in trade or businessSubparagraph (B) of section 6427(e)(5) of such Code is amended by striking December 31, 2008 and inserting December 31, 2012. 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
 
